Citation Nr: 0929839	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  04-07 401A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1958 to June 1962 
and from December 1964 to April 1966.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Veteran had a video conference hearing before the Board 
in February 2005.  The Acting Veterans Law Judge who 
conducted that hearing is no longer employed by the Board.  
The law requires that the Veterans Law Judge who conducts a 
hearing on an appeal must participate in any decision made on 
that appeal.  See 38 U.S.C.A. § 7107(c) (West 2002); 
38 C.F.R. § 20.707 (2008).  In a June 2009 letter, VA 
informed the Veteran that the Acting Veterans Law Judge was 
no longer working at the Board and offered him an opportunity 
to have a hearing with another Veterans Law Judge.  The 
Veteran responded that same month, stating he did not want 
another hearing.  Thus, there is no hearing request pending 
at this time.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board has remanded this claim three times.  The last time 
it was remanded was in August 2007.  There, the Board ordered 
a VA psychiatric examination of the Veteran "by a 
psychiatrist."  The Board was clear that it wanted the 
Veteran to be examined by a "psychiatrist."  Additionally, 
the Board asked the following, in part:

The psychiatrist should specifically 
address the conflicting opinion evidence 
of record, to include A.B., M.D.'s 
December 2002 opinion, C.D., M.D.'s 
December 2002 opinion, and the June 2003 
VA examiner's opinion.

First, the Veteran was examined in October 2008 by a 
psychologist, not a psychiatrist.  Second, the psychologist 
did not address the three medical opinions described above.  
The Board finds that its October 2007 remand was not complied 
with, and thus another remand is necessary.  Stegall v. West, 
11 Vet. App. 268, 270-71 (1998) (Board is obligated by law to 
ensure that RO complies with its directives and errs as a 
matter of law when it fails to ensure compliance).  

The Board notes that in a December 2008 letter to the AMC, 
the Veteran informed the AMC of the error in having him 
examined by a psychologist, as opposed to a psychiatrist.  
See December 8, 2008, letter from the Veteran.  The AMC 
issued a supplemental statement of the case in April 2009, 
which is after receipt of the Veteran's letter.

The AMC failed to take corrective action before returning the 
case to the Board, even though the Board had specifically 
instructed the AMC to ensure compliance with its remand 
instructions.  See item 6 in October 2007 remand, stating 
that to help avoid future remand, the RO/AMC must ensure that 
all requested action has been accomplished in compliance with 
this REMAND and that if any action is not undertaken, or is 
taken in a deficient manner, appropriate corrective action 
should be undertaken.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should arrange for the 
Veteran to undergo a VA psychiatric 
examination by a psychiatrist at an 
appropriate VA medical facility.

The entire claims file, to include a 
complete copy of this REMAND, must be made 
available to the psychiatrist designated 
to examine the Veteran, and the report of 
the examination should include discussion 
of the Veteran's documented medical 
history and assertions.  All appropriate 
tests and studies should be accomplished, 
and all clinical findings should be 
reported in detail.  The examiner should 
set forth all examination findings, along 
with the rationale for any conclusions 
reached, in a printed (typewritten) 
report.

The psychiatrist should clearly identify 
all of the Veteran's current psychiatric 
disabilities, to include posttraumatic 
stress disorder, if indicated.  With 
respect to each such diagnosed disability, 
the examiner should offer an opinion, 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (i.e., there is a 50 percent or more 
probability) that such disability is the 
result of injury or disease incurred or 
aggravated in service.  

In rendering this opinion, the examiner 
should address the following: (a) whether 
an acquired psychiatric disability clearly 
and unmistakably preexisted the Veteran's 
entrance into military service; if so, (b) 
whether this disability increased in 
severity in service; and, if so, 
(c) whether such increase in severity 
represented the natural progression of the 
condition, or was beyond the natural 
progress of the condition (representing a 
permanent worsening of the acquired 
psychiatric disability).  If the 
psychiatrist determines that the 
disability did not preexist service, he or 
she should opine whether this disability 
had its onset in service or is otherwise 
medically related to an in-service injury 
or disease.

The psychiatrist should specifically 
address the conflicting opinion evidence 
of record, to include A.B., M.D.'s 
December 2002 opinion, C.D., M.D.'s 
December 2002 opinion, and the June 2003 
VA examiner's opinion.  These opinions 
have been tabbed in pink on the right side 
of volume I of the claims file with the 
date and the initials indicated above.  

2.  If the benefit sought on appeal 
remains denied, the RO/AMC must furnish to 
the Veteran an appropriate supplemental 
statement of the case that includes clear 
reasons and bases for all determinations, 
and afford him the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

